Citation Nr: 0808107	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for hydranitis suppurative.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to an effective date prior to February 14, 
2002 for the grant of service connection for hydranitis 
suppurative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
August 1983.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and July 2004 rating 
actions of the Montgomery, Alabama RO that granted service 
connection for abscess/fistula on buttocks (hydranitis 
suppurative), evaluated as noncompensable effective February 
14, 2002, denied service connection for schizophrenia, 
paranoid type, and denied an effective date earlier than 
February 14, 2002 for the grant of service connection for 
hydranitis suppurative.  The veteran filed timely appeals of 
these decisions to the Board.  

In August 2003, and in September 2005, the RO increased the 
evaluation of the veteran's hydranitis suppurative to 10 
percent and then to 30 percent disabling, each effective 
February 14, 2002.  

In March 2005, the veteran's claims file was transferred to 
the St. Petersburg, Florida, RO.

In his August 2004 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
in at the local regional office.  The RO scheduled the 
hearing for July 2007.  The veteran did not attend the 
hearing and, since that time, has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the veteran's request to 
testify at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704.

After the February 2007 supplemental statement of the case, 
the veteran submitted additional evidence accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in reviewing the veteran's claims.

The issues of entitlement to service connection for 
schizophrenia and a higher initial evaluation for hydranitis 
suppurative are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 14, 2002, the RO received the veteran's 
original claim of entitlement to service connection for 
hydranitis suppurative.  

2.  In a December 2002 rating decision, the RO granted 
service connection for hydranitis suppurative, effective on 
February 14, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 14, 
2002, for the grant of service connection for hydranitis 
suppurative, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007).  This liberalizing law is includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  

As will be explained below, the veteran's earlier effective 
date claim lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable to this 
particular claim on appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Earlier Effective Date

The record shows that the veteran's original claim of 
entitlement to service connection for his hydranitis 
suppurative was received on February 14, 2002.  In a December 
2002 rating decision, the RO granted service connection for 
this condition, effective February 14, 2002, the date of 
receipt of the original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If a claim of entitlement to service 
connection is received within a year following separation 
from service, the effective date will be the day following 
separation; otherwise, the date of receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

As noted above, the veteran submitted a claim of entitlement 
to service connection for his hydranitis suppurative on 
February 14, 2002, which is the date of receipt of the 
original claim and which is well after the one-year period 
following his discharge from service.  Based on 38 U.S.C.A. § 
5110(a), therefore, the RO granted the earliest effective 
date for a grant of service connection for PTSD that the law 
allows.

In this regard, the Board notes that records of medical care 
for this condition dated earlier than February 14, 2002, 
without more, will not serve as a claim of service 
connection.  Although it is true that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 
38 C.F.R. § 3.155(a), "[t]he mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Records of the veteran's treatment for his condition dated 
prior to filing his claim of entitlement to service 
connection, therefore, cannot by themselves serve as a claim 
of service connection.  The mere receipt of medical records 
cannot be construed as an informal claim.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  

While VA does have a duty to assist a claimant in developing 
facts pertinent to a claim, it is the claimant who must bear 
the responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  
In this case, the first document that can clearly be 
construed as a claim for the benefit sought was received by 
the RO on February 14, 2002.

In addition, the Board notes that service connection was 
established for the veteran's hydranitis suppurative because 
the RO found that this disorder was related to service.  It 
does not follow from this, though, that the effective date of 
service connection should be the day following service.  This 
interpretation would render meaningless the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Meeks 
v. West, 216 F.3d 1363, (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
addressing a similar argument, noted that the veteran in that 
case "conflate[d] what are in fact two distinct issues, 
involving separate inquiries:  the determination of the date 
from which an award is effective, and the quantum of the 
award to which a veteran is entitled."  Id. at 1366.  

Inasmuch as there was no pending claim for service connection 
for hydranitis suppurative prior to February 14, 2002, there 
is no legal basis for granting service connection prior to 
this date. Rather, the governing legal authority makes clear 
that, under these circumstances, the effective date for 
service connection for hydranitis suppurative can be no 
earlier than that assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for hydranitis suppurative earlier than 
February 14, 2002 is assignable, the claim for an earlier 
effective date must be denied.  Where, as here, the law and 
not the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than February 14, 2002, for grant 
of service connection for hydranitis suppurative, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for schizophrenia and a higher initial evaluation 
for his service-connected hydranitis suppurative must be 
remanded for further action.

First, the Board notes that the veteran's claims file 
contains a June 2003 letter and decision indicating that the 
veteran was granted disability benefits from the Social 
Security Administration.  The veteran's claims file, however, 
does not contain records related to such benefits.  The RO 
should therefore contact the Social Security Administration 
and take all necessary attempts to obtain all records related 
to this award. 38 C.F.R. § 3.159.  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

The record also indicates that the veteran applied for (and 
was denied) VA Vocational Rehabilitation training.  The 
veteran's Vocational Rehabilitation and Education (VRE) 
folder, if any, however, is not associated with the claims 
folder.  In addition to information contained in a VRE 
folder, any report regarding infeasibility of training should 
be obtained.  Such records should be obtained and considered 
in the adjudication of the veteran's claim.  

In addition, in a July 2006 statement submitted to the Board 
by the veteran and his representative, the veteran set forth 
arguments indicating that his service-connected hydranitis 
suppurative is worse than it was at the time of his most 
recent VA examination in July 2005.  Specifically, the 
veteran stated that he now takes two medications to keep the 
infection down and that his condition is very painful.  
Because the veteran has alleged that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Finally, prior to affording the veteran a new VA examination 
in connection with his claim, the RO should update the 
veteran's claims file with any recent medical records 
relevant to the veteran's claim.  In this regard, the Board 
notes that the veteran has received treatment at the Miami VA 
Medical Center.  On remand, therefore, the RO should update 
the veteran's claims file with any records from this facility 
dated since June 2007.  The veteran also indicated that he 
received treatment for a psychiatric condition in 1984, when 
incarcerated with the Alabama Department of Corrections.  The 
RO sent a letter to the Department in October 2004 requesting 
records, but no response was received.  On remand, therefore, 
the RO should again request such records.  Finally, the 
veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his hydranitis suppurative or any 
psychiatric disability since service.  
This should include medical and 
treatment records from the Miami VA 
Medical Center dated since June 2007, 
and from the Alabama Department of 
Corrections, dated from 1984 to the 
present. The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

3.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims folder.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

4.  After obtaining and associating with 
the claims folder all available records 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and severity the 
veteran's service-connected hydranitis 
suppurative.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner for this study.  All indicated 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  In addition, based upon the 
examination results, review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the examiner should address 
the following:  

a.	Is the veteran's condition (i) 
superficial, poorly nourished, with 
repeated ulceration, and/or (ii) 
superficial, tender and painful on 
objective demonstration?
b.	Is the veteran's condition deep (e.g., 
associated with underlying tissue 
damage)?
c.	Does the condition cause limitation of 
motion?
d.	Is the condition superficial (e.g., 
not associated with underlying soft 
tissue damage) and unstable (e.g., 
where there is frequent loss of 
covering of skin)?
e.	Is the condition superficial (e.g., 
not associated with underlying soft 
tissue damage) and painful on 
examination?
f.	Estimate the area or areas covered by 
the condition in square inches and 
square centimeters.  
g.	Does the veteran's condition cause 
limitation of function of the affected 
part?
h.	Does the veteran's condition require 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and if so, 
state the total duration of such 
systemic therapy.

The examiner should set forth the 
complete rationale all opinions expressed 
and conclusion reached, in a legible 
report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, to include any additional VA 
examinations deemed necessary, the RO 
should again review the veteran's claims.  
If any determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


